


Exhibit 10.4

 

[g254962kg01i001.gif]

 

EXECUTION COPY

 

Date:

September 24, 2008

 

 

To:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

 

 

From:

Bank of America, N.A.

 

One Bryant Park

 

New York, NY 10036

 

 

Re:

Amendment to the Confirmation, dated as of August 15, 2008 and with reference
number NY-36049 (the “Confirmation”), between Bank of America, N.A. (“BofA”) and
Affiliated Managers Group, Inc. (“Counterparty”) in relation to a registered
forward transaction

 

Ladies and Gentlemen:

 

The purpose of this letter agreement is to amend certain of the terms and
conditions of the Confirmation as provided below.  Capitalized terms used but
not otherwise defined herein shall have the meanings given to such terms in the
Confirmation.

 

1.             Clause (iii) of the definition of “Hedge Completion Date” in
Section 2 of the Confirmation is hereby amended by replacing “September 30,
2008” with “December 19, 2008”.

 

2.             The definition of “Spread” in Section 2 of the Confirmation is
hereby deleted in its entirety and replaced with the following:  “1.35%, subject
to adjustment from time to time by BofA in its commercially reasonable
discretion; provided that no such adjustment may reduce the Spread below 1.00%.”

 

3.             Section 7(f)(i) of the Confirmation is hereby amended by
replacing the words “75 basis points per annum” in the fourth line thereof with
“100 basis points per annum per any Share”.

 

4.             Each party hereby repeats on the date hereof the representations
made by it in the Confirmation (with references therein to the “Trade Date”
deemed references to the date of this letter agreement).  Each party further
represents to the other party that:  (a) it is duly organized and validly
existing under the laws of the jurisdiction of its organization or incorporation
and, if relevant under such laws, in good standing; (b) it has the power to
execute and deliver this letter agreement and to perform its obligations under
this letter agreement and has taken all necessary action to authorize such
execution, delivery and performance; (c) such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets; (d) all
governmental and other consents that are required to have been obtained by it
with respect to this letter agreement have been obtained and are in full force
and effect and all conditions of any such consents have been complied with;
(e) its obligations under this letter agreement constitute its legal, valid and
binding obligations, enforceable in accordance with its respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)); and (f) no
Event of Default or Potential Event of Default or, to its knowledge, Termination
Event (each as defined in the Agreement referred to in the Confirmation) with
respect to it has occurred and is continuing and no such event or circumstance
would occur as a result of its entering into or performing its obligations under
this letter agreement.

 

5.             The Confirmation and this letter agreement constitute the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings with respect thereto. 
No

 

--------------------------------------------------------------------------------


 

amendment, modification or waiver in respect of this letter agreement will be
effective unless in writing (including a writing evidenced by a facsimile
transmission) and executed by each of the parties.  This letter agreement may be
executed in counterparts (including by facsimile transmission), each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

6.             The Confirmation, as modified herein, shall continue in full
force and effect.  All references to the Confirmation in the Confirmation or any
document related thereto shall for all purposes constitute references to the
Confirmation as amended hereby.

 

7.             This letter agreement shall be governed by the laws of the State
of New York without reference to the conflict of laws provisions thereof.  The
parties hereto irrevocable submit to the exclusive jurisdiction of the courts of
the State of New York and the United States Court for the Southern District of
New York in connection with all matters relating hereto and waive any objection
to the laying of venue in, and any claim of inconvenient forum with respect to,
these courts.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

Please confirm your agreement to be bound by the terms stated herein by
executing the copy of this letter agreement enclosed for that purpose and
returning it to John Servidio at Bank of America, N.A. (email
john.servidio@bofasecurities.com).

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

/s/ Michael Voris

 

Name:

Michael Voris

 

Tile:

Principal

 

 

Confirmed as of the date first above written:

 

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

/s/ Peter W. MacEwen

 

Name:

Peter W. MacEwen

 

Title:

Senior Vice President

 

 

3

--------------------------------------------------------------------------------
